PER CURIAM.
We affirm the final order adjudicating the Appellant’s children dependent. The extensive trial court order, which sets out the facts upon which the court’s findings were made, reflects that the court complied with Florida Rule of Juvenile Procedure 8.330(g). Additionally, there is record support for the conclusion that the children were significantly impaired as a result of Appellant’s conduct such as to constitute neglect under section 39.01, Florida Statutes (1997). The record includes evidence of past abuse and neglect as well as evidence supporting a conclusion of an ongoing and substantial present risk of future abuse and neglect. Accordingly, we hold no error or abuse of discretion occurred.
GUNTHER, STONE, and FARMER, JJ., concur.